DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 July 2020, 07 October 2020, 25 October 2020, 13 November 2020, and 27 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200235946) in view of Laur et al. (US 20190027044).
As per claims 1, 16, and 19, Lee et al. discloses a system, medium, and method comprising: 

verifying, by a computing device and using the identifier, the identity of the vehicle (see paragraph [0063]); 
comparing the identity of the vehicle with a set of authorized identities stored in a database; and transmitting a communication to the vehicle based on the comparing (see paragraph [0064]).
Lee et al. fails to explicitly disclose the vehicle is approaching a trust zone and the identity authorizes access into the trust zone.
However, Laur et al. teaches a vehicle that transmit an identifier from an approaching vehicle to authorize access to a trust zone (see paragraphs [0015]-[0017).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to authorize approaching vehicles into a security zone of the Lee et al. system.
Motivation to do so would have been to automate the authorization process from the occupant of the vehicle (see Laur et al. paragraph [0020]).
As per claim 2, the modified Lee et al. and Laur et al. system discloses a triple is received from the vehicle, the triple includes the identifier, and the identity is verified using the triple (see Lee paragraphs [0062]-[0063] and Laur et al. paragraphs [0015]-[0017]).
As per claims 4 and 5, the modified Lee et al. and Laur et al. system discloses prior to verifying the identity, receiving a first communication from the vehicle, the first communication requesting access to the trust zone (see Lee et al. paragraph [0062] and Laur et al. paragraphs [0015]-[0017]) and, in response to the first communication, sending a second communication to the vehicle that requests the identifier (see Laur et al. paragraph [0017] where the instructions are conveyed to the vehicle).
As per claims 8 and 9, the modified Lee et al. and Laur et al. system discloses sending a command to the vehicle, wherein the vehicle, in response to receiving the command, stores a new 
As per claim 10, 13, 14, and 20, the modified Lee et al. and Laur et al. system discloses sending new authorization secrets to the device (see Lee et al. paragraphs [0064]-[0071]), but fails to explicitly disclose sending a command to the vehicle to generate the secret using a PUF.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to issue a command to the vehicle such that a PUF generates a new secret in the modified Lee et al. and Laur et al. system.  Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow a third party to control the updating of the authorization secret.
As per claim 12, the modified Lee et al. and Laur et al. system discloses the command is a replace command, the replace command to cause the vehicle to replace a previously-stored device secret with the new device secret (see Lee et al. paragraphs [0069]-[0071] and Laur et al. paragraph [0010] where updating to a new secret replaces the old secret).
As per claim 15, the modified Lee et al. and Laur et al. system discloses sending a message to the vehicle, wherein the vehicle generates a triple using the message, and the triple includes the identifier (see Laur et al. paragraph [0017]).
As per claim 17, the modified Lee et al. and Laur et al. system discloses a plurality of computing devices that control access by vehicles to the trust zone, wherein each computing device comprises an antenna used to communicate with the vehicles or at least one other of the computing devices (see Lee et al. paragraph [0076] and Laur et al. paragraph [0017] where there must be an antenna to communicate with mobile devices).
As per claim 18, the modified Lee et al. and Laur et al. system discloses instructing the at least one processor to receive a communication from at least one of the computing devices, the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Lee et al. and Laur et al. system as applied to claim 2 above, and further in view of Zhang et al. (US 20070106894).
As per claim 3, the modified Lee et al. and Laur et al. system discloses the triple further includes a public key, the method further comprising: determining, based on comparing the identity of the vehicle with the set of authorized identities, that the vehicle is authorized to enter the trust zone (see Lee et al. paragraphs [0063]-[0064] and Laur et al. paragraphs [0015]-[0017]), but fails to explicitly disclose the message is encrypted using the public key, and the message indicates that the vehicle is authorized to enter the trust zone.
However, Zhang et al. teaches encrypting an authorization response using the public key, and the message indicates that the authorization result (see paragraph [0129]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to encrypt the authorization response in the modified Lee et al. and Laur et al. system.
Motivation to do so would have been to ensure that the response can only be decrypted by the client having a secret key which is paired with the public key (see Zhang et al. paragraph [0129]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Lee et al. and Laur et al. system as applied to claim 1 above, and further in view of Qi et al. (US 20200145191).
As per claims 6 and 7, the modified Lee et al. and Laur et al. system discloses the use of a database storing the authorized vehicle identifiers (see Lee et al. paragraph [0064]), but fails to explicitly disclose the database is a distributed ledger in which the set of authorized identities is stored as part of a blockchain, wherein: the computing device is a first computing device; a plurality of computing devices, including the first computing device, each control access by vehicles to the trust zone; each 
However, Qi et al. teaches the database is a distributed ledger in which the set of authorized identities is stored as part of a blockchain, wherein: the computing device is a first computing device; a plurality of computing devices, including the first computing device, each control access by vehicles to the trust zone; each computing device comprises an antenna used to communicate with vehicles or at least one other of the computing devices; and each computing device is configured as a block of the blockchain (see paragraphs [0044]-[0047]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the distributed database on Qi et al. in place of the database in the modified Lee et al. and Laur et al. system.
Motivation to do so would have been to allow for V2X authorization/authentication without the need to a third party (see Qi et al. paragraph [0044]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Lee et al. and Laur et al. system as applied to claim 8 above, and further in view of Ujiie et al. (US 20160315766).
As per claim 11, the modified Lee et al. and Laur et al. system discloses the replacing of secret information, but fails to do so in response to a detected security risk.
However, Ujiie et al. teaches replacing secret information based on a detected security risk associated with a vehicle (see paragraph [0060]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace the secret information of the modified Lee et al. and Laur et al. system in response to detecting a risk in the vehicle.
Motivation to do so would have been to prevent leaking of the secret information (see Ujiie et al. paragraph [0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to vehicle authorization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419